Citation Nr: 0602476	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  93-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left knee disorder prior to August 14, 2001.

2.  Entitlement to a rating in excess of 30 percent for a 
left knee disorder, status post total knee replacement, from 
October 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to October 1968.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which apparently denied the veteran's 
claim for a rating in excess of 20 percent for his service-
connected left knee disorder.  During the appeals process, 
the veteran's claims file was lost and the veteran's appeal 
was not addressed by the Board.  In 2001, VA began to rebuild 
the file to address the claim for a higher rating.  

It is necessary to clarify the issues on appeal.  The RO had 
initially assigned the veteran's service-connected left knee 
disability a 20 percent rating, effective June 1981.  The 
Board concludes from the salvaged records, that the veteran 
initiated his claim for an increased rating sometime in or 
prior to April 1992, and that the RO denied the claim in May 
1992.  The veteran perfected his appeal, but the issue was 
not addressed by the Board.  On August 14, 2001, during the 
appeals process, the veteran underwent total left knee 
replacement surgery.  Pursuant to 38 C.F.R. § 4.71(a), 
Diagnostic Code 5055, disability due to the veteran's 
service-connected left knee disorder was awarded a 100 
percent rating for a period following his surgery; a 30 
percent rating went into effect on October 1, 2002.  The 
veteran has asserted that the left knee disability, status 
post total knee replacement, is more serious than indicated 
by the current rating.  

The May 1992 rating decision on appeal denied entitlement to 
a rating higher than 20 percent for the veteran's left knee 
disability.  After the veteran perfected his appeal, a 
subsequent decision by the RO in August 2002 resulted in 
assignment of a 30 percent disability rating from October 1, 
2002.  Since the veteran perfected his appeal from the 1992 
denial of his claim for an increase, the Board will address 
whether he was entitled to a disability rating higher than 20 
percent prior to August 14, 2001, as well as whether he is 
entitled to a disability rating higher than 30 percent from 
October 1, 2002.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(After the veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).  Therefore, the issues on appeal have been 
characterized as shown above.  

In February 2004, the Board remanded this case for additional 
development.


FINDINGS OF FACT

1.  Prior to August 14, 2001, the veteran's left knee 
disorder, status post surgery to remove cartilage, was 
manifested by symptoms of pain, crepitus, effusion, 
degenerative arthritis with noncompensable limitation of 
motion on flexion, and complaints of occasional locking and 
giving way.  There was no evidence of ankylosis; subluxation, 
instability, or laxity; or impairment to the tibia of fibula.

2.  The veteran underwent total knee replacement surgery on 
August 14, 2001 as part of his continuing treatment for his 
service-connected left knee disability.
	
3.  From October 1, 2002, the veteran's left knee disorder, 
status post total knee replacement, has been manifested by 
symptoms of minimal pain and noncompensable limitation of 
motion, with no evidence of weakness, instability or 
"locking" of the knee. 


CONCLUSIONS OF LAW

1.  Prior to August 14, 2001, a rating in excess of 20 
percent is not warranted for left knee symptomatology of 
pain, locking and effusion associated with cartilage damage.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a,  Diagnostic Code (Code) 5258 (2005).



2.  Prior to August 14, 2001, an additional 10 percent rating 
is warranted for left knee symptomatology involving arthritis 
with less than compensable reduction in full range of 
flexion.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a,  Diagnostic Codes (Codes) 5003, 5260 
(2005).

3.  From October 1, 2002, a rating in excess of 30 percent 
(the minimum rating following recovery from total knee 
replacement surgery) is not warranted for the veteran's 
service-connected left knee disability. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Codes 5055, 
5257, 5258, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran's original claims file was lost 
and had to be rebuilt during the course of the appeal.  
Accordingly, the review here is of the salvaged records 
currently in the rebuilt file, which include, but are not 
limited to:  service medical records; the appellant's 
contentions; the transcript of the veteran's October 1992 
hearing at the RO; VA outpatient treatment records from 1992-
2002; records from the August 14, 2001 total knee replacement 
surgery; the reports of VA examinations in March 2002 and 
July 2005; and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disability Rating Prior to August 14, 2001

According to the medical history reported on an April 1992 VA 
outpatient treatment record, the veteran underwent surgery to 
remove cartilage in the left knee in 1978.  In the September 
1992 statement of the case, it is noted that the veteran's 
left knee condition was service-connected and had been 
evaluated as 20 percent disabling since June 18, 1981.  The 
veteran has since reported subjective complaints including 
left knee pain and swelling.  

During his October 1992 RO hearing, the veteran reported 
subjective complaints of locking and giving way.  Pertinent 
objective medical findings prior to August 14, 2001 include 
the following: degenerative joint disease (reported as 
"mild" on VA X-ray report in April 1992, "advanced" in 
November 1995, "moderate to severe" in July 1997, and 
"severe" in January 2000); pain, swelling, questionable 
slight instability, and crepitus with range of motion (April 
1992 VA outpatient treatment record); intact ligaments with 
mild effusion (May 1992 VA outpatient treatment record); 
range of motion on flexion of the knee limited to 110 degrees 
with crepitus (July 1992 VA examination report); complete 
loss of articular cartilage with crepitus and tenderness 
(November 1995 VA outpatient treatment record); left knee 
range of motion from 5 to 130 degrees with crepitus (August 
1997 VA outpatient treatment record); left knee range of 
motion from 0 to 110 degrees without laxity (March 2000 VA 
outpatient treatment record); and full range of motion of the 
left knee with pseudolaxity and no instability (February 2001 
VA outpatient treatment record). 



Prior to August 14, 2001, the veteran's service-connected 
left knee disability was rated at 20 percent under Diagnostic 
Code 5258, for semilunar cartilage with dislocation and 
frequent episodes of "locking," pain, and effusion into the 
joint.  The veteran contends that his rating of 20 percent 
prior to August 14, 2001 should be increased by at least an 
additional rating of 10 percent to appropriately compensate 
him for his degenerative arthritis under diagnostic code 
5003.  As will be explained below, to this extent the Board 
agrees. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  The rating agency shall assign an 
evaluation based upon all the evidence of record that bears 
on occupational and social impairment, rather than solely 
upon the examiner's assessment of the level of disability at 
the moment of the examination.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

A knee impairment with cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated at 20 percent.  38 C.F.R. § 4.71a, Code 5258.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by  
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71,  
Plate II.  

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38  
C.F.R. § 4.71a, Code 5261.

Initially, the Board points out that Diagnostic Code 5258 
(the code under which the veteran's left knee was rated prior 
to August 14, 2001) does not provide for any higher rating 
than the 20 percent evaluation the veteran was already 
receiving for cartilage problems including locking, pain, and 
effusion.  Therefore, the Board can grant no higher rating 
under this code.  38 C.F.R. § 4.71,  Diagnostic Code 5258.

The veteran's left knee disorder was also manifested by 
additional symptomatology not contemplated by Code 5258.  As 
such, evaluation of the disability due the veteran's left 
knee condition at that time should not end with discussion of 
limited symptoms addressed under Code 5258.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability 
(symptoms not shown here).  Essentially, these opinions 
suggest that separate compensable ratings may be assigned 
when reported limitation of knee motion shown is compensable 
or (under Diagnostic Code 5003), when there is X-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).   

In this matter, additional ratings under separate diagnostic 
codes are warranted.
The medical evidence prior to August 14, 2001, included X-ray 
evidence confirming arthritis in the left knee joint (and 
such had been diagnosed for years).   The evidence also shows 
that the veteran had some limitation (though not to a degree 
compensable under Codes 5260 and 5261) of both extension and 
flexion.  Extension was, at most, limited to 5 degrees 
(August 1997), with every other medical record showing full 
extension to 0 degrees.  Flexion was, at most, limited to 110 
degrees.  With both X-ray evidence of arthritis in the knee 
and some limitation in full extension and flexion of the 
knee, along with consistent complaints of painful motion, an 
additional 10 percent rating is warranted under Code 5003.  
38 C.F.R. § 4.71a.   

The Board concludes that the veteran's left knee symptoms 
prior to August 14, 2001, did not include any objective 
findings of instability, laxity, or subluxation, despite his 
complaints of "giving way."  The medical evidence in 1992 
was that the ligaments were intact and there was questionable 
instability.  The indication of "questionable" clearly 
means sufficient abnormalities were not present to actually 
diagnose instability.  Thereafter, no laxity was confirmed in 
2000 and no instability was confirmed in 2001.  The notation 
of pseudolaxity is also not tantamount to a medical finding 
that laxity was actually present; it meant symptoms similar 
to laxity were shown.  The preponderance of the medical 
evidence prior to August 14, 2001, shows the veteran's left 
knee remained stable, and his subjective complaints, standing 
alone, are not sufficient to conclude a separate rating is 
warranted under Diagnostic Code 5257. 

Consequently, the Board finds that for the period prior to 
August 14, 2001, the veteran is entitled to not only the 20 
percent rating under Code 5258, but also to a 10 percent 
rating for arthritis with some (noncompensable) limitation in 
full extension and flexion (under Code 5003).  These two 
ratings are added to afford him a 30 percent rating for the 
left knee disorder prior to August 14, 2001.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  With the findings of arthritis and some limitation 
of motion, functional loss must be considered.  The evidence 
shows that the veteran has intermittently used a cane since 
the early 1990s.  However, he remained able to work in a job 
that required extensive standing, see 1992 hearing testimony, 
and he was able to forego using a brace or undergoing more 
extensive treatment, such as physical therapy.  Clearly, 
then, despite the fact that his knee disability interfered 
with his ability to engage in strenuous physical activities, 
its effect on his everyday activities will now be compensated 
for by the additional 10 percent rating being granted herein.

The evidence does not show objective findings of ankylosis, 
subluxation, instability, compensable limitation of motion on 
extension or flexion, or impairment to the tibia or fibula.  
As such, a still higher rating, in excess of the 30 percent 
found above, is not warranted under any other codes for 
rating disorders of the knee.  

Left Knee Disability Rating from October 1, 2002

The veteran underwent a total left knee replacement on August 
14, 2001.  His left knee disability was evaluated at 100 
percent for the period from the date of the surgery through 
the end of September 2002.  Effective October 1, 2002, the 
left knee disability has been rated at 30 percent under 
Diagnostic Code 5055 (the provision for rating knee 
disability following prosthetic replacement).  This 30 
percent rating is the minimum rating provided under the 
provisions for evaluating post-operative knee replacement.



The pertinent portion of Diagnostic Code 5055 reads as 
follows:  

With chronic residuals consisting of severe painful 
motion or weakness in the affected 
extremity....................................60
With intermediate degrees of residual weakness, pain 
or limitation of motion rate by analogy to diagnostic 
codes 5256, 5261, or 5262
      Minimum Rating.....................................................................30

While the veteran contends that his left knee symptoms from 
October 1, 2002, present a greater degree of impairment than 
the currently assigned 30 percent evaluation would indicate, 
the Board does not agree.  

The veteran underwent a VA examination in July 2005.  The 
report of this examination is the only record on file showing 
a detailed description of the condition of the veteran's left 
knee after October 1, 2002.  At this time, the veteran had 
minimal complaints referable to the knee.  He reported an 
occasional episode of soreness, but denied swelling and was 
not conscious of any limp.  On physical examination, the 
veteran was found to walk with a normal gait, and was able to 
rise from the chair without difficulty.  He walked on tiptoes 
and on heels without a limp.  The veteran's left knee showed 
extension to 0 degrees and flexion to 120 degrees.  There was 
no effusion or tenderness and the ligaments were noted to be 
stable.   The VA examiner noted that, "[the veteran] has 
little, if any discomfort, and no weakness.  His range of 
motion is excellent and basically this patient has almost an 
optimum result from his recent surgery." 

The findings of the 2005 VA examination are corroborated by 
the VA outpatient treatment records.  The medical records in 
2002 show complaints of continued knee pain, without any 
abnormal findings noted.  When examined in March 2002 (during 
the time period of the total rating), the veteran's ability 
to move his knee remained approximately the same as before 
the surgery (from 0 to 110 degrees).

The symptoms identified since October 1, 2002, do not include 
severe painful motion or weakness in the affected extremity, 
as would be required for a 60 percent rating under Code 5055.  
As noted above, the examiner specifically found that the 
veteran walked with a normal gait, had little, if any, 
discomfort, and had no weakness.  Such findings clearly 
preclude an increased, 60 percent rating.

Code 5055 also allows for a rating in excess of 30 percent 
when the symptoms include intermediate degrees of residual 
weakness, pain or limitation of motion.  Such symptoms are to 
be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
Addressing each in turn, the Board points out that Code 5256 
provides for a rating over 30 percent when ankylosis fixes 
flexion at 10 degrees or more.  See 38 C.F.R. § 4.71a, Code 
5256.  With no evidence of ankylosis, however, application of 
Code 5256 in this instance is not warranted.  

Code 5261 provides for a rating in excess of 30 percent when 
extension is limited to at least 30 degrees.  Medical 
findings since October 1, 2002, show full extension to 0 
degrees, without effusion, weakness, or tenderness.  
Consequently, application of Code 5261, by analogy, would 
provide no higher rating in this matter.  [The Board also 
points out that a compensable rating under Code 5003, for 
arthritis with limitation of motion is precluded following 
the total knee replacement, as the arthritic joint has been 
removed, and no remaining arthritis is shown.]

Finally, Code 5262 provides for a rating greater than 30 
percent when there is nonunion of the tibia and fibula with 
loose motion requiring a brace.  Here there have been no 
medical findings indicating that the veteran suffers from 
these symptoms.  Absent such a finding, application of Code 
5262 is not warranted.  
With no medical evidence showing greater disability, the 
currently assigned, minimum rating of 30 percent is proper 
for the period from October 1, 2002. 

In short, at no point since October 1, 2002, does the 
veteran's left knee disability warrant a rating higher than 
30 percent, either directly or by analogy to any diagnostic 
codes for rating disability of the knee.  The preponderance 
of the evidence is against the claim for increase, and a 
rating in excess of 30 percent is denied. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in May 2002, June 2003, February 
2004, November 2004, and January 2005.  These letters advised 
the veteran what information and evidence was needed to 
substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the March 2005 SSOC.  

While the RO's letters may not have specifically told the 
claimant to provide any relevant evidence in his or her 
possession, he was otherwise fully notified of the need to 
give to VA any evidence pertaining to the claims.  In a 
written statement on a form returned to VA in January 2005, 
the veteran specifically stated that he had no additional 
evidence to submit.  There is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.  When considering 
the notification letters, the rating decision on appeal, the 
SOC, and the SSOCs, as a whole, the Board finds that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to these claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  In a prior remand, the Board directed the 
RO to ask the veteran to sign a release form to assist VA in 
obtaining possibly pertinent records from the time of his 
employment with the Ford Motor Company.  The RO requested 
such assistance from the veteran in letters dated November 
2004 and January 2005.  The veteran returned the January 2005 
letter with a hand-written note indicating that he had no new 
records to submit, and that he would like his claim processed 
as soon as possible.  The claimant has at no time referenced 
any outstanding records that he wanted VA to obtain or that 
he felt were relevant to the claims.  While some documents 
(such as the initial RO decision granting service connection) 
are not on file because the veteran's claims file was lost 
and had to be rebuilt, we note that VA has taken every effort 
to locate and copy for the file all pertinent available 
records.  There is no additional action that can be 
undertaken to obtain lost records, nor is such action 
necessary, as the evidence of record is sufficient to address 
the issues on appeal.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was provided an appropriate VA examination in 
July 2005.  The Board notes the veteran's concern that the 
July 2005 examiner did not specifically state in his opinion 
whether he reviewed the claims file.  Subsequent 
communication with the VA examiner, however, confirmed he did 
in fact review the file prior to writing his opinion.  
Additionally, the veteran's representative argued in November 
2005 that a remand is warranted because the examining 
physician failed to render an opinion "about the level of 
disability during the timeframe in question."  To the extent 
that the representative was referring to the time period from 
October 1, 2002, the assertion is not correct, as the July 
2005 examiner clearly offered his medical opinion detailing 
the level of disability during this period.  If the 
representative was asserting that a remand is warranted 
because the July 2005 examiner failed to offer an opinion as 
to the extent of the left knee disability prior to August 14, 
2001, the Board does not agree.  Such a retroactive opinion 
based on a current examination could only be based on 
speculation following review of the evidence of record.  
Moreover, a retroactive opinion is not needed when there are 
contemporaneous medical records recording the findings needed 
to evaluate the veteran's disability, such as range of motion 
and whether any instability was present.  The complete VA 
outpatient treatment records were obtained, and the veteran 
did undergo VA examination in 1992.  The Board has reviewed 
this evidence and concluded that the evidence does indeed 
warrant an additional 10 percent for the period prior to 
August 14, 2001.  No objective medical findings prior to that 
date support a higher rating, and a remand at this time for a 
medical opinion based on such evidence would only delay this 
favorable decision.  

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined in July 2005.  The veteran has not reported 
receiving any recent treatment, and there are no records 
suggesting an increase in disability has occurred since the 
last examination.  The 2005 VA examination report is thorough 
and adequate for rating purposes.  The Board concludes the 
recent examination in this case is adequate upon which to 
base a decision.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision. 


ORDER

For the period prior to August 14, 2001, an additional 10 
percent rating for arthritis with limited or painful motion 
under Code 5003, is granted (subject to the provisions 
governing monetary awards), and added to the existing 20 
percent rating in effect under Code 5258.   

A rating in excess of 30 percent for the veteran's left knee 
disability is denied for the period from October 1, 2002.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


